UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     TRACY A. JENSON,                              DOCKET NUMBER
                   Appellant,                      SF-3443-15-0846-I-1

                 v.

     DEPARTMENT OF                                 DATE: July 12, 2016
       TRANSPORTATION,
                 Agency.



           Tracy A. Jenson, Spirit Lake, Idaho, pro se.
           Brett Daee, Washington, D.C., for the agency.


                                         BEFORE

                                 Mark A. Robbins, Member

                                          ORDER

¶1        The appellant has filed a petition for review of the initial decision, which
     dismissed this appeal for lack of jurisdiction. Chairman Grundmann has recused
     herself from consideration of this case. Because there is no quorum to alter the
     administrative judge’s initial decision, the initial decision now becomes the final
     decision of the Merit Systems Protection Board in this appeal. Title 5 of the
     Code of Federal Regulations, section 1200.3(b) (5 C.F.R. § 1200.3(b)).        This
     decision shall not be considered as precedent by the Board in any other case.
     5 C.F.R. § 1200.3(d).
                                                                                    2

                NOTICE TO THE APPELLANT REGARDING
                   YOUR FURTHER REVIEW RIGHTS
      You have the right to request review of the final decision by the U.S. Court
of Appeals for the Federal Circuit. You must submit your request to the court at
the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec.
27, 2012). You may read this law as well as other sections of the United States
Code, at our website, http://www.mspb.gov/appeals/uscode/htm.            Additional
information is available at the court’s website, www.cafc.uscourts.gov.            Of
particular relevance is the court's “Guide for Pro Se Petitioners and Appellants,”
which is contained within the court’s Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
                                                                                  3

Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          Jennifer Everling
                                          Acting Clerk of the Board
Washington, D.C.